Exhibit 10.10

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of February 2, 2018,
by and among PURPLE INNOVATION, LLC, a Delaware limited liability company
(“Borrower”), COLISEUM CAPITAL PARTNERS, L.P. (“CCP”), BLACKWELL PARTNERS
LLC-SERIES A (“Blackwell”) and COLISEUM CO-INVEST DEBT FUND, L.P. (and together
with CCP and Blackwell, “Lenders”).

 

RECITALS

 

Borrower has requested that Lenders extend credit to Borrower as described
below, and Lenders have agreed to provide such credit to Borrower on the terms
and conditions contained herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Lenders and Borrower hereby agree as follows:

 

Article I
CREDIT TERMS

 

Section 1.1.         LOAN.

 

(a)           Loan. Subject to the terms and conditions of this Agreement,
Lenders hereby agree to make, ratably according to their respective loan
percentages set forth on Schedule 1.1 hereto (on a several and not joint basis),
a loan to Borrower on the Closing Date (as defined below), in an aggregate
principal amount of Twenty-Five Million Dollars ($25,000,000.00) (the “Loan”),
the proceeds of which shall be used to finance Borrower’s working capital
requirements and general corporate purposes.

 

(b)         Repayment; Mandatory Prepayments.

 

(i)Following the first anniversary of the date hereof, Borrower may partially or
wholly repay its outstanding borrowings hereunder subject to concurrent payment
of any applicable Prepayment Premium, calculated on the amount prepaid. For
purposes of the foregoing, “Prepayment Premium” shall mean (a) 6.00% on any date
during the second year following the date hereof, (b) 4.00% on any date during
the third year following the date hereof, (c) 2.00% on any date during the
fourth year following the date hereof and (d) thereafter, 0%. The remaining
outstanding principal amount of the Loan shall be repaid in full on the fifth
anniversary of the date hereof (the “Maturity Date”). Notwithstanding anything
to the contrary, in the event that Borrower desires to prepay the Loan on or
prior to the first anniversary of the date hereof, such prepayment shall be
permitted subject to the concurrent payment of the applicable Make-Whole Amount
(as defined below).

 

“Make-Whole Amount” means, with respect to any prepayment of the Loan pursuant
to the terms of this Agreement at any time during the first year following the
date hereof, an amount equal to the sum of (a) the present value (discounted at
a rate per annum equal to the rate on five-year U.S. treasury bills at the time
of prepayment as reasonably selected by Lenders plus 50 basis points) of the
interest that would have accrued through the first anniversary of the date
hereof as though the full amount of the Loans had been funded on the Closing
Date and had remained outstanding during such one-year period plus (b) a
prepayment premium equal to 6% of the amount prepaid.

 



 

 

 

(ii)In addition, subject to customary obligations to repay other debt permitted
hereunder, within five (5) business days following receipt of Net Proceeds (as
defined below), Borrower shall make an offer to Lenders to prepay the
outstanding principal amount of the Loan by such amount. Lenders shall
thereafter accept or reject such offer within three (3) business days, and such
payment shall, if accepted, be made within one (1) business day following such
acceptance.

 

For purposes of the foregoing, “Net Proceeds” means, without duplication: (v)
(A) in the case of any sale, lease, transfer or otherwise disposition or
conveyance of any asset of Borrower not permitted by Section 5.4, 100% of the
net cash proceeds received by or on behalf of Borrower from such sale, lease,
transfer or other disposition or conveyance and (B) 100% of any cash payments
received by or on behalf of, or paid to or for the account of, Borrower (other
than in the ordinary course of business), in connection with insurance payments,
in the case of each of the foregoing clauses (A) and (B), that have not been
reinvested by Borrower within twelve (12) months to purchase assets used or
useful in the business of Borrower; provided that the amounts set forth in this
clause (v) shall not constitute “Net Proceeds” until the aggregate amount of
such net cash proceeds, for all sales, leases, transfers or other dispositions
or conveyances and all insurance payments (taken as a whole) have exceed
$500,000.00, (w) 100% of the net cash proceeds received by or on behalf of
Borrower in connection with any incurrence of indebtedness that is not permitted
to be incurred pursuant to the terms of this Agreement, (x) 100% of any cash
payments received by or on behalf of, or paid to or for the account of, Borrower
(other than in the ordinary course of business), in connection with condemnation
events, judgments, litigation settlements and indemnity payments, (y) 100% of
the net cash proceeds received by or on behalf of Borrower as a result of
Borrower’s issuance or sale of its stock and (z) 100% of any indemnification
payments made to Borrower pursuant to the terms of the Merger Agreement.

 

(c)         Change of Control Premium. In the event that all, or any portion, of
the Loans is repaid (whether voluntarily, mandatorily, as a result of
acceleration, or otherwise) (i) upon the occurrence of a Change of Control
during the first year after the date hereof, Borrower shall pay a fee to
Lenders, ratably in accordance with their respective commitment percentages set
forth on Schedule 1.1 hereto, equal to the amount of interest that would have
accrued through the first anniversary of the date hereof as though the full
amount of the Loans had been funded on the Closing Date and had remained
outstanding during such one-year period or (ii) upon the occurrence of a Change
of Control at any time after the first anniversary of the Closing Date, such
repayment (whether voluntary, mandatory, as a result of acceleration, or
otherwise) shall be subject to the applicable Prepayment Premium set forth in
1.1(b)(i) above.

 



 - 2 - 

 

 

Section 1.2.         INTEREST.

 

(a)         Interest. The outstanding principal balance of the Loans shall bear
interest at the rate of interest of 12.0% per annum (computed on the basis of
a 360-day year, actual days elapsed). At the election of Borrower prior to the
Maturity Date (it being understood that, if Borrower does not pay such interest
in cash on the applicable Interest Payment Date (as defined below), Borrower
shall be deemed to have made such election for such Interest Payment Date),
interest in excess of 5.0% per annum may, in lieu of being paid in cash, be
capitalized and added to the principal amount of the Loan (ratably owing to
Lenders based on their respective loan percentages as set forth on Schedule 1.1
hereto). Interest shall accrue and be payable on the last business day of each
March, June, September and December, commencing on June 29, 2018, (each, an
“Interest Payment Date”) and on the Maturity Date.

 

(b)         Default Interest. From and after the Maturity Date, or such earlier
date as all principal owing hereunder becomes due and payable by acceleration or
otherwise, or upon the occurrence and during the continuance of an Event of
Default, then, the outstanding principal amount of the Loan shall bear interest
at an increased rate per annum (computed on the basis of a 360-day year, actual
days elapsed) equal to four percent (4.0%) above the rate of interest from time
to time otherwise applicable to the Loan, which increase shall take effect
automatically and without further action (of the Lenders or otherwise).

 

Article II
REPRESENTATIONS AND WARRANTIES

 

Borrower makes the following representations and warranties to Lenders, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until all indebtedness and other
obligations (other than unasserted, contingent indemnification obligations)
arising under this Agreement and the other Loan Documents are paid in full.

 

Section 2.1.         LEGAL STATUS. Borrower is: (a) a limited liability company,
duly organized and existing and in good standing under the laws of Delaware,
(b) is qualified or licensed to do business (and is in good standing as a
foreign corporation, if applicable) in all jurisdictions in which the failure to
so qualify or to be so licensed could have a Material Adverse Effect on
Borrower; and (c) not the target of any trade or economic sanctions promulgated
by the United Nations or the governments of the United States, the United
Kingdom, the European Union, or any other jurisdiction in which Borrower is
located or operates (collectively, “Sanctions”). As used herein, “Material
Adverse Effect” means (a) a material adverse effect on the operations, business,
assets, properties, financial prospects, liabilities (actual or contingent) or
financial condition of Borrower, (b) a material impairment of the ability of
Borrower to perform its obligations under the Loan Documents to which it is a
party, (c) a material impairment of the rights and remedies of Lenders under any
Loan Document or (d) an impairment of the legality, validity, binding effect or
enforceability against Borrower of any Loan Document to which it is a party.

 

Section 2.2.         AUTHORIZATION AND VALIDITY. This Agreement and each
guaranty, contract, instrument and other document required hereby or at any time
hereafter delivered to Lenders in connection herewith (collectively, the “Loan
Documents”) have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms, except as enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
fraudulent conveyance, moratorium or similar laws affecting the enforcement of
creditor’s rights, generally and by general principles of equity.

 



 - 3 - 

 

 

Section 2.3.         NO VIOLATION. The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the organizational and governing
documents of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound, except as could not have a Material Adverse Effect
on the financial condition or operation of Borrower.

 

Section 2.4.         LITIGATION. There are no pending, or to the best of
Borrower’s knowledge threatened in writing, actions, claims, investigations,
suits or proceedings by or before any governmental authority, arbitrator, court
or administrative agency which could have a Material Adverse Effect on the
financial condition or operation of Borrower, except as described on Schedule
2.4 hereto.

 

Section 2.5.         CORRECTNESS OF FINANCIAL STATEMENT. The annual financial
statement of Borrower dated December 31, 2016, and all interim financial
statements of Borrower delivered to Lenders (or set forth in public filings)
since said date, true copies of which have been delivered by Borrower to Lenders
(or set forth in public filings) prior to the date hereof, (a) are complete and
correct in all material respects and present fairly the financial condition of
Borrower, (b) disclose all liabilities of Borrower that, as of the date thereof,
are required to be reflected or reserved against under generally accepted
accounting principles, whether liquidated or unliquidated, fixed or contingent,
and (c) have been prepared in accordance with generally accepted accounting
principles consistently applied. Since the dates of such financial statements
there has been no material adverse change in the financial condition of
Borrower, nor has Borrower mortgaged, pledged, granted a security interest in or
otherwise encumbered any of its assets or properties except (i) such liens
granted to Wells (as defined below) to secure certain obligations of Borrower
existing prior to the Closing Date pursuant to the Prior Bank Loan (as defined
below), which obligations shall have been irrevocably paid in full prior to the
Closing Date in accordance with Section 3.1(d) and (ii) Permitted Liens (as
defined below).

 

Section 2.6.         INCOME AND SALES TAX RETURNS. Borrower has no knowledge of
any pending assessments or adjustments (in an amount in excess of $10,000) of
its income or sales tax payable with respect to any year, except for (i) income
or sales tax being contested or disputed in accordance with Section 4.7 or (ii)
such pending assessments or adjustments described on Schedule 2.6 hereto with
respect to which the potential exposure does not exceed $8,500,000 in the
aggregate.

 

Section 2.7.         NO SUBORDINATION. There is no agreement, indenture,
contract or instrument to which Borrower is a party or by which Borrower may be
bound that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.

 

Section 2.8.         PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law, except as could not have a Material Adverse
Effect on the financial condition or operation of Borrower.

 



 - 4 - 

 

 

Section 2.9.         ERISA. Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act
of 1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.

 

Section 2.10.         OTHER OBLIGATIONS. Borrower is not in default on any
obligation for borrowed money in an amount in excess of $100,000, any purchase
money obligation in an amount in excess of $100,000 or any other material lease,
commitment, contract, instrument or obligation. As of the Closing Date, the
aggregate amount of accounts payable greater than 60 days past due and owed by
Borrower does not exceed $7,000,000.

 

Section 2.11.         ENVIRONMENTAL MATTERS. Except as specifically disclosed on
Schedule 2.11 hereto, Borrower is in compliance in all material respects with
all applicable federal or state environmental, hazardous waste, health and
safety statutes, and any rules or regulations adopted pursuant thereto, which
govern or affect any of Borrower’s operations and/or properties, including
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Superfund Amendments and Reauthorization Act of 1986,
the Federal Resource Conservation and Recovery Act of 1976, and the Federal
Toxic Substances Control Act, as any of the same may be amended, modified or
supplemented from time to time (collectively, “Environmental Laws”). None of the
operations of Borrower is the subject of any federal or state investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment. Borrower has no material contingent liability in connection
with any release of any toxic or hazardous waste or substance into the
environment.

 

Article III
CONDITIONS

 

Section 3.1.         CONDITIONS. The obligation of Lenders to extend the credit
contemplated by this Agreement shall not become effective until the date on
which each of the following conditions precedent shall have been satisfied or
waived in a manner satisfactory to Lenders (the “Closing Date”):

 

(a)         Documentation. Lenders shall have received, in form and substance
satisfactory to Lenders, each of the following, duly executed:

 

(i)This Agreement.

 

(ii)Parent Guaranty in the form of Exhibit A hereto (the “Parent Guaranty”).

 

(iii)Limited Liability Company Certificate: Borrowing.

 



 - 5 - 

 

 

(iv)Such other documents as Lenders may require under any other Section of this
Agreement.

 

(b)         Financial Condition. There shall have been no material adverse
change in the financial condition or business of Borrower hereunder, if any, nor
any material decline in the market value of a substantial or material portion of
the assets of Borrower, if any.

 

(c)         Payment of Fees. Lenders shall have received payment in full of any
fee required by any of the Loan Documents to be paid concurrently with the
making of such credit extension.

 

(d)         Repayment of Existing Debt. All of the indebtedness and obligations
under that certain Credit Agreement dated as of October 9, 2017 (the “Prior Bank
Loan”), between Borrower and Wells Fargo, National Association (“Wells”) shall
have been repaid and all commitments in respect thereof shall have been
terminated and the Lenders shall have received reasonably satisfactory evidence
of the discharge (or the irrevocable and unconditional (except for receipt of
the stated payoff amount) making of arrangements for discharge) of all
guarantees and related liens prior to the initial funding under this Agreement.

 

(e)         Sponsor Shares and Warrants. Lenders shall have received (whether by
assignment or transfer) not less than 2,500,000 warrants that entitle the holder
to purchase 1,250,000 shares of common stock of Purple Innovation, Inc., a
Delaware corporation (“Parent Guarantor”), which, in each case shall be
allocated ratably to Lenders in accordance with their loan percentages on the
Closing Date as set forth on Schedule 1.1 hereto.

 

(f)         Closing Date Merger. The merger of Borrower and a wholly-owned
subsidiary of Parent Guarantor shall have been completed, or shall concurrently
be completed, in accordance with the terms of that certain Merger Agreement
dated as of November 2, 2017 and as amended on January 8, 2018, without any
further amendment, waiver or modification that could reasonably be expected to
be adverse to the interests of Lenders.

 

(g)         No Default. No Default or Event of Default shall have occurred and
be continuing.

 

(h)         Representations and Warranties. The representations and warranties
of Borrower and the Parent Guarantor set forth in this Agreement and the other
Loan Documents shall be true and correct in all material respects.

 

Article IV
AFFIRMATIVE COVENANTS

 

Borrower covenants that so long as the Loan (or the commitments in respect
thereof) remain outstanding, and until all indebtedness and other obligations
(other than unasserted, contingent indemnification obligations) arising under
this Agreement and the other Loan Documents are paid in full, Borrower shall,
unless Lenders otherwise consent in writing:

 

Section 4.1.         PUNCTUAL PAYMENTS. Punctually pay all principal, interest,
fees or other liabilities due under any of the Loan Documents at the times and
place and in the manner specified therein, and immediately upon demand by
Lenders, the amount by which the outstanding principal balance of any credit
subject hereto at any time exceeds any limitation on borrowings applicable
thereto.

 



 - 6 - 

 

 

Section 4.2.         ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied,
and permit any representative of any Lenders, at any reasonable time during
regular business hours, to inspect, audit and examine such books and records, to
make copies of the same, and to inspect the properties of Borrower.
Notwithstanding anything to the contrary, such Lender shall bear the cost and
expense of such inspections, audits and examinations; provided that any such
examinations, audits and examinations conducted during an Event of Default shall
be at the cost and expense of Borrower.

 

Section 4.3.         FINANCIAL STATEMENTS. Provide to Lenders all of the
following, in form and detail reasonably satisfactory to Lenders:

 

(a)         not later than 90 days (or, if Borrower is required to include such
financial statements in an Annual Report on Form 10-K, such later date as may be
permitted by the Securities Exchange Act or the rules thereunder) after and as
of the end of each fiscal year of Borrower, an audited financial statement of
Borrower, prepared by a certified public accountant acceptable to Lenders, to
include balance sheet, income statement and statement of cash flows and sources,
and within 30 days after filing, but in no event later than each August 30,
copies of Borrower’s filed federal income tax returns for such year. The audited
annual financial statements shall be accompanied by the unqualified opinion (as
to scope of opinion and going concern) of such accountant addressed to Lenders;

 

(b)         not later than 45 days (or, if Borrower is required to include such
financial statements in a Quarterly Report on Form 10-Q, such later date as may
be permitted by the Securities Exchange Act or the rules thereunder) after and
as of the end of each fiscal quarter, a financial statement of Borrower,
prepared by Borrower, to include balance sheet, income statement and statement
of cash flows and sources;

 

(c)         contemporaneously with each annual and quarterly financial statement
of Borrower required hereby, a certificate of the president or chief financial
officer, a general partner or a member of Borrower, as applicable, substantially
to the form of Exhibit B attached hereto and incorporated herein by this
reference that (i) said financial statements are complete and correct in all
material respects and fairly present the financial condition of Borrower as of
the date thereof, and (ii) there exists no Default or Event of Default, except
as set forth in such certificate; and

 

(d)         from time to time such other information regarding Borrower and its
properties and operations as Lenders may reasonably request.

 

To the extent any financial statements required by Section 4.3(a) or
Section 4.3(b) are included in an Annual Report on Form 10-K or Quarterly Report
on Form 10-Q filed with the Securities and Exchange Commission, such financial
statements shall be deemed to have been provided to Lenders hereunder in form
satisfactory to Lenders and shall be deemed delivered to Lenders when such
financial statements are filed for public availability on the Securities and
Exchange Commission’s Electronic Data Gathering and Retrieval System.

 

Section 4.4.         COMPLIANCE. (a) Preserve and maintain all licenses,
permits, governmental approvals, rights, privileges and franchises necessary for
the conduct of its business, except as could not have a Material Adverse Effect
on the financial condition or operation of Borrower; (b) comply with the
provisions of all documents pursuant to which Borrower is organized and/or which
govern Borrower’s continued existence; (c) comply with the requirements of all
laws, rules, regulations and orders of any jurisdiction in which Borrower is
located or doing business, or otherwise is applicable to Borrower, except as
could not have a Material Adverse Effect on the financial condition or operation
of Borrower; (d) comply in all material respects with all Environmental Laws and
(e) comply with (i) all Sanctions, (ii) all laws and regulations that relate to
money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto, (iii) the
U.S. Foreign Corrupt Practices Act of 1977, as amended, (iv) the U.K. Bribery
Act of 2010, as amended, and (v) any other applicable anti-bribery or
anti-corruption laws and regulations.

 



 - 7 - 

 

 

Section 4.5.         INSURANCE. Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, commercial general liability, directors’ and officers’
liability, flood, and, if required, hurricane, windstorm, seismic property
damage and workers’ compensation.

 

Section 4.6.         FACILITIES. Keep all properties useful or necessary to
Borrower’s business in good repair and condition (ordinary wear and tear
excepted), and from time to time make necessary repairs, renewals and
replacements thereto so that such properties shall be fully and efficiently
preserved and maintained (ordinary wear and tear excepted).

 

Section 4.7.         TAXES AND OTHER LIABILITIES. Pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, in an amount exceeding $10,000 except (a) such
as Borrower may in good faith contest or as to which a bona fide dispute may
arise, and (b) for which Borrower maintains adequate reserves with respect
thereto, in accordance with generally accepted accounting principles, for
eventual payment thereof in the event Borrower is obligated to make such
payment.

 

Section 4.8.         LITIGATION. Promptly give notice in writing to Lenders of
any litigation pending or threatened against Borrower with a claim reasonably
expected to be in excess of $500,000.00.

 

Section 4.9.         NOTICE TO LENDERS. Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Lenders in reasonable detail of: (a) the occurrence of any Default or Event
of Default; (c) the occurrence and nature of any Reportable Event or Prohibited
Transaction relating to Borrower, each as defined in ERISA, or any funding
deficiency with respect to any Plan; or (d) any termination or cancellation of
any insurance policy which Borrower is required to maintain, or any uninsured or
partially uninsured loss through liability or property damage, or through fire,
theft or any other cause affecting Borrower’s property in an amount in excess of
$100,000.

 



 - 8 - 

 

 

Article V
NEGATIVE COVENANTS

 

Borrower further covenants that so long as the Loan (or the commitments in
respect thereof) remain outstanding, and until all indebtedness and other
obligations (other than unasserted, contingent indemnification obligations)
arising under this Agreement and the other Loan Documents are paid in full,
Borrower will not without Lenders’ prior written consent:

 

Section 5.1.         USE OF FUNDS. Use any of the proceeds of any credit
extended hereunder except for the purposes stated in Article I hereof, or
directly or indirectly use any such proceeds for the purpose of (a) providing
financing to, or otherwise funding, any targets of Sanctions; or (b) providing
financing for, or otherwise funding, any transaction which would be prohibited
by Sanctions or would otherwise cause Lenders or any affiliate of a Lender to be
in breach of any Sanctions.

 

Section 5.2.         CAPITAL EXPENDITURES. Make any additional investment in
fixed assets in any fiscal year in excess of an aggregate of $20,000,000.00.

 

Section 5.3.         OTHER INDEBTEDNESS. Create, incur, assume or permit to
exist any indebtedness or liabilities (each to the extent resulting from
borrowings, loans or advances of money), whether secured or unsecured, matured
or unmatured, liquidated or unliquidated, joint or several, except (a) the
liabilities of Borrower to Lenders, (b) any other liabilities of Borrower
existing as of, and specifically disclosed on Schedule 5.3 hereto (and together
with refinancings or replacements thereof that do not increase the principal
amount thereof), (c) Capital Lease Obligations and purchase money indebtedness
in an aggregate amount not to exceed $10,000,000.00 at any time outstanding, (d)
(i) unsecured obligations under commercial credit cards in the ordinary course
of business in an amount not exceeding $5,000,000 outstanding at any time and
(ii) other unsecured indebtedness in an amount not exceeding $250,000
outstanding at any time, (e) any indebtedness and obligations (each, an “Asset
Based Credit Facility”) to a third party unaffiliated institutional asset based
lender (each, an “Asset Based Lender”) in an amount not to exceed $20,000,000 at
any time outstanding; provided, that Lenders agree to negotiate in good faith
and enter into customary intercreditor arrangements with respect to any such
Asset Based Credit Facility entered into pursuant to this Section 5.3(e);
provided, further that up to $10,000,000 of the indebtedness permitted to be
incurred under this Section 5.3(e) may be in the form of other secured or
unsecured indebtedness (the principal amount of any such indebtedness incurred
pursuant to this proviso shall, for the avoidance of doubt, reduce
dollar-for-dollar the aggregate amount of indebtedness permitted to be incurred
under this Section 5.3(e)); and (f) additional indebtedness (each, an
“Additional Debt Facility”) so long as after giving effect to the incurrence
thereof Borrower is in compliance with the Debt Incurrence Conditions. As used
herein, (i) “Capital Lease Obligations” of any person or entity means the
obligations of such person or entity to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such person
or entity under generally accepted accounting principles, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with generally accepted accounting principles, consistently applied (“GAAP”);
provided, that in the event that Borrower notifies Lenders that Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then Borrower
and Majority Lenders shall negotiate in good faith to enter into an amendment of
the relevant affected provisions (without the payment of any amendment or
similar fee to any Lenders) to preserve the original intent thereof in light of
such change in GAAP or the application thereof, (ii) “Debt Incurrence
Conditions” means that (x) no Default or Event of Default is continuing or would
result from the incurrence of such indebtedness and (y) after giving effect to
the incurrence of such indebtedness, Borrower would be in compliance (determined
on a pro forma basis after giving effect to such incurrence) with a Total Debt
Ratio not to exceed 2.00:1.00 (iii) “Total Debt Ratio” means the ratio of (A)
(x) all indebtedness incurred by Borrower (for the avoidance of doubt, including
(without limitation) Capital Lease Obligations), plus (x) solely for the purpose
of determining compliance with Section 5.7(c) hereof, all cash dividends and
distributions to be made pursuant to Section 5.7(c) of this agreement, together
with all such cash dividends and distributions made prior to the date of the
proposed use of such amount in reliance on Section 5.7(c), to (B) net profit of
Borrower before tax plus, to the extent deducted in determining net profit
before tax, interest expense (net of capitalized interest expense), depreciation
expense, amortization expense, non-cash compensation expense and, to the extent
approved by Lenders (such approval not to be unreasonably withheld, conditioned
or delayed), transaction expenses incurred in connection with the GPAC Merger
(as defined herein), each as determined for the most recently ended period of
four consecutive fiscal quarters of the Borrower (this clause (B) “Adjusted Cash
Flow”), and (iv) “GPAC Merger” means the merger of PRPL Acquisition, LLC with
and into borrower, pursuant to which Global Partner Acquisition Corp. acquires a
minority interest in Borrower and the shareholders in Borrower existing on the
date of this Agreement maintain a minority interest in Borrower through rolled
equity.

 



 - 9 - 

 

 

Section 5.4.         MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity (except for the GPAC Merger); make any
substantial change in the nature of Borrower’s business as conducted as of the
date hereof; other than as permitted by Section 5.6 hereof, acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower’s
assets except in the ordinary course of its business and, so long as no Default
or Event of Default is continuing or would result therefrom, other sales and
dispositions in an amount not exceeding $250,000 in any fiscal year of Borrower.

 

Section 5.5.         GUARANTIES. Guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except, if
applicable, any of the foregoing in favor of an Asset Based Lender pursuant an
Asset Based Credit Facility or any holder of any Additional Debt Facility
otherwise permitted hereunder.

 

Section 5.6.         LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to
or investments in any person or entity, except (a) any of the foregoing existing
as of, and specifically disclosed on Schedule 5.6 hereto (including investments
existing on the date hereof in Equapressure LLC, which is an inactive subsidiary
of Borrower), (b) travel and other advances to management personnel and
employees in the ordinary course of business; (c) other readily marketable
Investments in debt securities which are reasonably acceptable to Lenders,
(d) [reserved]; (e) Permitted Acquisitions and (f) so long as no Default or
Event of Default is continuing or would result therefrom, investments not
otherwise permitted hereunder which are made after the date hereof so long as
the aggregate amount of all such Investments does not exceed $250,000 at any one
time outstanding. As used herein, “Permitted Acquisition” means any transaction
or series of related transactions by Borrower for (i) the direct or indirect
acquisition of all or substantially all of the property or assets of any U.S.
person, or of any assets constituting a line of business, business unit or
division of any person located in the U.S., or, with respect to intellectual
property assets related to the business, located in the U.S. or any other
jurisdiction, (ii) the acquisition (including by merger or consolidation) of the
equity interests (other than director qualifying shares) of any person that
becomes a subsidiary of Borrower after giving effect to such transaction, or
(iii) a merger or consolidation or any other combination with any person (so
long as a Loan Party, to the extent such Loan Party is a party to such merger or
consolidation, is the surviving entity); provided that each of the following
conditions shall be met: (A) no Default or Event of Default shall exist either
at the time of the consummation of such acquisition or execution of applicable
acquisition documentation, or in each case would result therefrom, (B) such
acquisition is consensual, (C) such acquisition shall not result in a decrease
to the Adjusted Cash Flow of Borrower prior to giving effect thereto, (D)
Borrower shall have delivered to Lenders at least five (5) business days prior
to the consummation thereof (1) a due diligence package comprising such material
and information that Borrower has obtained during the course of its own
diligence process, and (2) notice of such acquisition setting forth in
reasonable detail the terms and conditions of such acquisition, (e) Borrower
shall be in pro forma compliance with the Debt Incurrence Conditions after
giving effect thereto and (F) the target shall be in a similar line of business
as Borrower; provided, further, that any acquired subsidiary shall execute a
guaranty in substantially the form of the Parent Guaranty (a “Subsidiary
Guarantor”; any Subsidiary Guarantors together with the Parent Guarantor and
Borrower are collectively referred to herein as “Loan Parties”).

 



 - 10 - 

 

 

Section 5.7.         DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding;
provided however, that Borrower may (a) pay any Tax Distributions (as defined in
the Limited Liability Company Agreement of Borrower), (b) pay other cash
dividends or distributions to its shareholders, members or partners, as
applicable, in any year to cover such shareholders’, members’ or partners’
federal and state income tax liability for the immediately preceding year, to
the extent not paid pursuant to Section 5.7(a) hereof, arising as a direct
result of Borrower’s reported income for said year, but not to exceed the
minimum amount so required, and Borrower shall provide to Lenders, upon request,
any documentation required by Lenders to substantiate the appropriateness of
amounts paid or to be paid and (c) pay other cash dividends and distributions,
so long as (x) no Default or Event of Default is continuing or would result from
the payment of such dividends or distributions and (y) after giving effect to
the payment of such dividends or distributions, Borrower would be in compliance
(determined on a pro forma basis after giving effect to such payment) with a
Total Debt Ratio not to exceed 2.00:1.00.

 

Section 5.8.         PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to
exist a security interest in, or lien upon, all or any portion of Borrower’s
assets now owned or hereafter acquired, except the following (collectively,
“Permitted Liens”): (a) any of the foregoing, in or upon assets, in favor of the
holder of any Additional Debt Facility or Asset Based Credit Facility permitted
under Section 5.3, (b) security interests in assets not constituting
intellectual property securing indebtedness permitted under Section 5.3(c)
herein (provided that (i) such security shall be created substantially
simultaneously with the acquisition of the related property, (ii) such security
interests do not at any time encumber any property other than the property
financed and the proceeds thereof, (iii) the amount of indebtedness secured
thereby is not increased, except in connection with a refinancing or replacement
thereof that does not exceed the amount specified in Section 5.3(c) and (iv) the
principal amount of indebtedness secured by any such security interest shall at
no time exceed one hundred percent (100%) of the original price for the purchase
of such property(including customary fees, costs and expenses) at the time of
purchase), (c) deposits or pledges to secure payment of workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
in the ordinary course of business of Borrower, (d) liens for taxes, fees,
assessments and governmental charges not delinquent or to the extent that
payment therefor shall not at the time be required to be made in accordance with
, the provisions of Section 4.7, (e) liens of carriers, warehousemen, mechanics
and materialmen, and other like liens arising in the ordinary course of
business, for sums not due or to the extent that payment therefor shall not at
the time be required to be made in accordance with the provisions of
Section 4.7, (f) liens upon assets not constituting intellectual property
incurred, or deposits or pledges made or given in connection with, or to secure
payment of, indemnity, performance or other similar bonds, (g) liens arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of set-off or similar rights and remedies as to deposit accounts
or other funds maintained with a creditor depository institution; provided that
(i) such deposit account is not a dedicated cash collateral account and is not
subject to restriction against access by Borrower in excess of those set forth
by regulations promulgated by the Federal Reserve Board, and (ii) such deposit
account is not intended by Borrower to provide collateral to the depository
institution, (h) encumbrances in the nature of zoning restrictions, easements
and rights or restrictions of record on the use of real property and landlord’s
liens under leases on the premises rented, which do not materially detract from
the value of such property or impair the use thereof in the business of
Borrower, (i) leases or subleases of real property granted in the ordinary
course of Borrower’s business (or, if referring to another person or entity, in
the ordinary course of such person or entity’s business), and leases, subleases,
non-exclusive licenses or sublicenses of personal property (other than
intellectual property) granted in the ordinary course of Borrower’s business
(or, if referring to another person or entity, in the ordinary course of such
person or entity’s business), (j) non-exclusive licenses of intellectual
property rights granted to third parties in the ordinary course of business not
interfering, individually or in the aggregate, in any material respect with the
conduct of the business of Borrower, (k) liens with respect to security deposits
given by Borrower to secure real estate leases not exceeding $1,000,000.00 in
the aggregate outstanding at any time, (l) deposits with Rocky Mountain Power in
an amount up to $150,000 in connection with the change of the name of Borrower’s
account with Rocky Mountain Power from Edizone to Borrower and (m) exclusive
licenses of intellectual property by or to EdiZONE, LLC existing on the date of
this Agreement and described on Schedule 5.8(m) hereto.

 



 - 11 - 

 

 

Section 5.9.         RESTRICTIONS ON ENCUMBRANCE OF INTELLECTUAL PROPERTY.
Without in any way limiting the generality of Section 5.8 hereof, mortgage,
pledge, grant or permit to exist a security interest in, or lien upon, all or
any portion of Borrower’s intellectual property, including, without limitation,
patents, trademarks, copyrights, service marks and trade secrets, whether now
owned or hereafter acquired, except (a) non-exclusive licenses of intellectual
property rights granted to third parties in the ordinary course of business not
interfering, individually or in the aggregate, in any material respect with the
conduct of the business of Borrower and (b) exclusive licenses permitted by
Section 5.8(m) hereof.

 

Section 5.10.         TRANSACTIONS WITH AFFILIATES. Directly or indirectly: (i)
pay any funds to or for the account of any Affiliate, (ii) make any Investment
in any Affiliate (whether by acquisition of equity interests or Debt, by loan,
advance, transfer of property, guarantee or other agreement to pay, purchase or
service, directly or indirectly, any Debt or otherwise), (iii) dispose of any
property, tangible or intangible, to or from any Affiliate or (iv) participate
in, or effect, any transaction with any Affiliate (transactions of the nature
described in clauses (i) through (iv), “Affiliate Transactions”), except for (a)
Affiliate Transactions entered into on an arm’s-length (or better) basis and
provided that all of the material terms thereof could have been obtained from a
third party that was not an Affiliate, (b) the GPAC Merger, (c) transactions
described in Section 5.8(m) or (d) the commercial real estate lease existing on
the date hereof (without any modification thereto) between the Borrower and TNT
Holdings LLC. As used herein, “Affiliate” means, with respect to a specified
person at any time, another person that directly or indirectly through one or
more intermediaries, Controls or is Controlled by, or is under common Control
with, the person specified, and “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a person, whether through the ability to exercise voting power, by
contract or otherwise.

 



 - 12 - 

 

 

Article VI
EVENTS OF DEFAULT

 

Section 6.1.         The occurrence of any of the following shall constitute an
“Event of Default” under this Agreement and any condition, act or event which
with the giving of notice or the passage of time or both would constitute an
Event of Default shall constitute a “Default” under this Agreement:

 

(a)         Borrower shall fail to pay when due any principal, interest, fees or
other amounts payable under any of the Loan Documents, and, except as to
principal, such failure shall continue unremedied for three (3) business days.

 

(b)         Any financial statement or certificate furnished to Lenders in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.

 

(c)         Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those specifically described as an “Event of Default” in this
section 6.1), and with respect to any such default that by its nature can be
cured, such default shall continue for a period of twenty (20) days from its
occurrence.

 

(d)         Any default in the payment or performance of any obligation, or any
defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower has
incurred any debt or other liability to any person or entity, including Lenders,
and such default shall continue beyond any grace period applicable thereto.

 

(e)         Borrower shall become insolvent, or shall suffer or consent to or
apply for the appointment of a receiver, trustee, custodian or liquidator of
itself or any of its property, or shall generally fail to pay its debts as they
become due, or shall make a general assignment for the benefit of creditors;
Borrower shall file a voluntary petition in bankruptcy, or seeking
reorganization, in order to effect a plan or other arrangement with creditors or
any other relief under the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time (“Bankruptcy Code”), or under
any state or federal law granting relief to debtors, whether now or hereafter in
effect; or Borrower shall file an answer admitting the jurisdiction of the court
and the material allegations of any involuntary petition; or Borrower shall be
adjudicated a bankrupt, or an order for relief shall be entered against Borrower
by any court of competent jurisdiction under the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors.

 

(f)         The filing of a notice of judgment lien in excess of $100,000
against Borrower and same shall not be vacated or stayed within 30 days after
the attachment thereof; or the recording of any abstract or transcript of
judgment in excess of $100,000 against Borrower in any county or recording
district in which Borrower has an interest in real property and such judgment
and same shall not be vacated or stayed within 30 days after the attachment
thereof; or the service of a notice of levy and/or of a writ of attachment or
execution, or other like process, against the assets of Borrower having a value
exceeding $100,000 and same shall not be vacated or stayed within 30 days after
the attachment thereof; or the entry of a judgment against Borrower in excess of
$100,000 and same shall remain unsatisfied or undismissed for 30 days; or any
involuntary petition or proceeding pursuant to the Bankruptcy Code or any other
applicable state or federal law relating to bankruptcy, reorganization or other
relief for debtors is filed or commenced against Borrower and same shall not be
stayed or dismissed within 60 days.

 



 - 13 - 

 

 

(g)         The dissolution or liquidation of Borrower; or Borrower, or any of
its directors, stockholders or members shall take action seeking to effect the
dissolution or liquidation of Borrower (it being understood that the GPAC Merger
does not effect a dissolution or liquidation of Borrower).

 

(h)         The occurrence of a Change of Control. “Change of Control” shall
mean the withdrawal, resignation or expulsion of any one or more of the general
partners in Borrower or any change in control of Borrower or any entity or
combination of entities that directly or indirectly control Borrower, with
“control” defined as ownership of an aggregate of twenty-five percent (25%) or
more of the common stock, members’ equity or other ownership interest (other
than a limited partnership interest); provided, however, that in no event shall
a “Change of Control” of Borrower occur in connection with either (i) the
exchange by InnoHold, LLC (or any successor thereto) of Class B Common Stock of
Parent Guarantor and Class B Units of Borrower for Class A Common Stock of
Parent Guarantor or (ii) a transfer by InnoHold, LLC of its interests in
Borrower to an estate planning entity controlled by a member of InnoHold, LLC.

 

Section 6.2.         REMEDIES. Upon the occurrence and during the continuation
of any Event of Default: (a) all principal, unpaid interest outstanding and
other indebtedness of Borrower under each of the Loan Documents, any term
thereof to the contrary notwithstanding, shall at the Majority Lenders’ option
and without notice become immediately due and payable without presentment,
demand, protest or any notices of any kind, including without limitation, notice
of nonperformance, notice of protest, notice of dishonor, notice of intention to
accelerate or notice of acceleration, all of which are hereby expressly waived
by Borrower; (b) the obligation, if any, of Lenders to extend any further credit
under any of the Loan Documents shall immediately cease and terminate; and
(c) Lenders shall have all rights, powers and remedies available under each of
the Loan Documents, or accorded by law, including without limitation the right
to exercise any or all of the rights of a beneficiary (provided, such exercise
shall be by Majority Lenders on behalf of all other applicable Lenders) pursuant
to applicable law. All rights, powers and remedies of Lenders may be exercised
at any time by the Majority Lenders and from time to time during the continuance
of an Event of Default, are cumulative and not exclusive, and shall be in
addition to any other rights, powers or remedies provided by law or equity.

 

Article VII
MISCELLANEOUS

 

Section 7.1.         NO WAIVER. No delay, failure or discontinuance of any
Lender in exercising any right, power or remedy under any of the Loan Documents
shall affect or operate as a waiver of such right, power or remedy; nor shall
any single or partial exercise of any such right, power or remedy preclude,
waive or otherwise affect any other or further exercise thereof or the exercise
of any other right, power or remedy. Any waiver, permit, consent or approval of
any kind by such Lender of any breach of or default under any of the Loan
Documents must be in writing and shall be effective only to the extent set forth
in such writing.

 



 - 14 - 

 

 

Section 7.2.         NOTICES. All notices, requests and demands which any party
is required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:

 

BORROWER: PURPLE INNOVATION, LLC

 

123 East 200 North 

Alpine, Utah 84004 

Attn: Manager

 

LENDERS: COLISEUM CAPITAL PARTNERS, L.P.

 

105 Royaton Avenue 

Royaton, CT 06853 

Attn: Adam Gray 

Email: agray@coliseumpartners.com

 

BLACKWELL PARTNERS LLC – SERIES A

 

c/o Coliseum Capital Management, LLC 

105 Royaton Avenue 

Royaton, CT 06853 

Attn: Adam Gray 

Email: agray@coliseumpartners.com

 

COLISEUM CO-INVEST DEBT FUND, L.P.

 

c/o Coliseum Capital Management, LLC 

105 Royaton Avenue 

Royaton, CT 06853 

Attn: Adam Gray 

Email: agray@coliseumpartners.com

 


 

or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy or
e-mail, upon receipt.

 

Section 7.3.         COSTS, EXPENSES AND ATTORNEYS’ FEES. Borrower shall pay to
Lenders immediately upon demand (a) the full amount of all reasonable
out-of-pocket payments, advances, charges, costs and expenses, including, to the
extent permitted by applicable law, reasonable attorneys’ fees, expended or
incurred by Lenders in connection with the negotiation and preparation of (i)
this Agreement and the other Loan Documents (in an aggregate principal amount
under this clause (a)(i) not to exceed $350,000), (ii) Lenders’ continued
administration hereof and thereof, and (iii) the preparation of any amendments
and waivers hereto and thereto, (b) the full amount of all out-of-pocket
payments, advances, charges, costs and expenses, including, to the extent
permitted by applicable law, attorneys’ fees, expended or incurred by Lenders in
connection with the enforcement of Lenders’ rights and/or the collection of any
amounts which become due to Lenders (or any of them) under any of the Loan
Documents, whether or not suit is brought, and (c) the full amount of all
out-of-pocket payments, advances, charges, costs and expenses, including, to the
extent permitted by applicable law, attorneys’ fees), expended or incurred by
Lenders (or any of them) in connection with the prosecution or defense of any
action in any way related to any of the Loan Documents, including without
limitation, any action for declaratory relief, whether incurred at the trial or
appellate level, in an arbitration proceeding or otherwise, and including any of
the foregoing incurred in connection with any bankruptcy proceeding (including
without limitation, any adversary proceeding, contested matter or motion brought
by any Lender or any other person) relating to Borrower or any other person or
entity and related to any of the Loan Documents. Notwithstanding anything in
this Agreement to the contrary, reasonable attorneys’ fees shall not exceed the
amount permitted by law.

 



 - 15 - 

 

 

Section 7.4.         SUCCESSORS, ASSIGNMENT. This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Lenders’ prior written consent. Each Lender reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, such Lender’s rights and benefits under each of the Loan Documents
with the prior written consent of the Borrower (which consent shall not be
unreasonably withheld, conditioned or delayed and shall not be required if (a)
an Event of Default is continuing or (b) such assignment or participation is to
an affiliate of a Lender). In connection therewith, the applicable Lender may
disclose all documents and information which such Lender now has or may
hereafter acquire relating to any credit subject hereto, Borrower or its
business, any guarantor hereunder or the business of such guarantor, provided
that prior to disclosing such documents and information, the Lender shall first
obtain the agreement of such prospective assignee, participant or other
transferee to comply with the provisions of Section 7.12. Upon any such
assignment, the applicable Lender shall deliver an updated Schedule 1.1 to
Borrower reflecting such assignment.

 

Section 7.5.         ENTIRE AGREEMENT; AMENDMENT. To the full extent permitted
by law, this Agreement and the other Loan Documents constitute the entire
agreement between Borrower and Lenders with respect to each credit subject
hereto and supersede all prior negotiations, communications, discussions and
correspondence concerning the subject matter hereof. This Agreement may be
amended or modified only in writing signed by each party hereto, except that
Borrower and Lenders holding not less than a majority in interest of the Loan
(the “Majority Lenders”) may agree to amendments or waivers that do not (a)
extend the date of any payment or prepayment required hereunder or (b) decrease
the principal amount of the Loan, the interest rate hereunder or the amount of
any prepayment or repayment premium.

 

Section 7.6.         NO THIRD PARTY BENEFICIARIES. This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.

 

Section 7.7.         TIME. Time is of the essence of each and every provision of
this Agreement and each other of the Loan Documents.

 



 - 16 - 

 

 

Section 7.8.         SEVERABILITY OF PROVISIONS. If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.

 

Section 7.9.         COUNTERPARTS. This Agreement may be executed in any number
of counterparts, each of which when executed and delivered shall be deemed to be
an original, and all of which when taken together shall constitute one and the
same Agreement.

 

Section 7.10.         GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. BORROWER AGREES TO THE
EXCLUSIVE JURISDICTION OF COURTS LOCATED IN THE STATE OF NEW YORK, UNITED STATES
OF AMERICA, OVER ANY DISPUTES ARISING UNDER OR RELATING TO THIS AGREEMENT.

 

Section 7.11.         BUSINESS PURPOSE. Borrower represents and warrants that
each credit subject hereto is made for (a) a business, commercial, investment,
agricultural or other similar purpose, (b) the purpose of acquiring or carrying
on a business, professional or commercial activity, or (c) the purpose of
acquiring any real or personal property as an investment and not primarily for a
personal, family or household use.

 

Section 7.12.         CONFIDENTIALITY OF INFORMATION. Each Lender shall use
reasonable efforts to assure that information about Borrower or the Parent
Guarantor and their respective operations, affairs and financial condition, not
generally disclosed to the public or to trade and other creditors, that is
furnished to such Lender pursuant to the provisions hereof is used only for the
purposes of this Agreement and the other Loan Documents and any other
relationship between such Lender and Borrower or the Parent Guarantor and shall
not be divulged to any person or entity other than such Lender, its affiliates
and their respective officers, directors, employees and agents, except: (a) to
their attorneys and accountants; (b) in connection with the enforcement of the
rights of such Lender hereunder and under the Loan Documents or otherwise in
connection with applicable litigation; (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 7.4 hereof; (d) if such information is generally
available to the public other than as a result of disclosure by such Lender;
(e) to any direct or indirect contractual counterparty in any hedging
arrangement or such contractual counterparty’s professional advisor; and (f) as
may otherwise be required or requested by any regulatory authority having
jurisdiction over such Lender or by any applicable law, rule, regulation or
judicial process, the opinion of such Lender’s counsel concerning the making of
such disclosure to be binding on the parties hereto. No Lender shall incur any
liability to Borrower by reason of any disclosure permitted by this Section.

 

[Continues With Signatures On Following Page]





 - 17 - 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as of the day and year first written
above.

 

  PURPLE INNOVATION, LLC         By: /s/ Samuel D. Bernards     Samuel D.
Bernards     Chief Executive Officer         COLISEUM CAPITAL PARTNERS, L.P.  
By: Coliseum Capital, LLC, its General Partner

   

  By:  /s/ Adam Gray     Name: Adam Gray     Title:  Manager         BLACKWELL
PARTNERS LLC – Series A   By: Coliseum Capital Management, LLC, its
Attorney-in-Fact

  

  By: /s/ Adam Gray     Name: Adam Gray     Title:   Manager         COLISEUM
CO-INVEST DEBT FUND, L.P.   By: Coliseum Capital, LLC, its General Partner

  

  By: /s/ Adam Gray     Name:  Adam Gray     Title:  Manager

 



 - 18 - 

 

 

Exhibit A

 

[Form of]

 

PARENT GUARANTY

 

For value received, PURPLE INNOVATION, INC. (“Guarantor”), a corporation duly
organized under the laws of the State of Delaware, hereby unconditionally
guarantees the prompt and complete payment in cash when due, whether by
acceleration or otherwise, of all obligations and liabilities (the “Guaranteed
Obligations”), whether now in existence or hereafter arising, of PURPLE
INNOVATION, LLC, a limited liability company organized under the laws of the
State of Delaware (“Borrower”) to Lenders (as defined below) under and arising
out of or under that certain Credit Agreement, among Borrower, COLISEUM CAPITAL
PARTNERS, L.P. (“CCP”), BLACKWELL PARTNERS LLC – SERIES A (“Blackwell”) and
COLISEUM CO-INVEST DEBT FUND, L.P. (and together with CCP and Blackwell, and
their respective successors and assigns, “Lenders”) dated as of the date hereof
according to the terms thereof (as in effect on the date hereof, and as
otherwise amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). Capitalized terms used in this Guaranty but not defined in this
Guaranty shall have the meanings ascribed to such terms in the Credit Agreement.
This Guaranty is one of payment and not of collection.

 

Guarantor hereby waives notice of acceptance of this Guaranty and notice of any
obligation or liability to which it may apply, and waives presentment, demand
for payment, protest, notice of dishonor or non-payment of any such obligation
or liability, suit or the taking of other action by any Lender against, and any
other notice to, Borrower, Guarantor or others.

 

Lenders may at any time and from time to time without notice to or consent of
Guarantor and without impairing or releasing the obligations of Guarantor
hereunder: (1) agree with Borrower to make any change in the terms of any
obligation or liability of Borrower to Lenders, (2) take or fail to take any
action of any kind in respect of any security for any obligation or liability of
Borrower to Lenders, (3) exercise or refrain from exercising any rights against
Borrower or others, or (4) compromise or subordinate any obligation or liability
of Borrower to Lenders including any security therefor. Any other suretyship
defenses (other than irrevocable payment in full) are hereby waived by
Guarantor.

 

This Guaranty shall continue in full force and effect until the Guaranteed
Obligations are satisfied, defeased, discharged or otherwise terminated, and
automatically, upon such satisfaction, defeasement, discharge or termination,
without any action by any person, the obligations and liabilities of Guarantor
under this Guaranty shall automatically terminate. It is understood and agreed,
however, that notwithstanding any such termination this Guaranty shall continue
in full force and effect with respect to the obligations and liabilities set
forth above which shall have been incurred prior to such termination.

 



 - 1 - 

 

 

Guarantor may not assign its rights nor delegate its obligations under this
Guaranty, in whole or in part, without prior written consent of Lenders, and any
purported assignment or delegation absent such consent is void, except for an
assignment and delegation of all of Guarantor’s rights and obligations hereunder
in whatever form Guarantor determines may be appropriate to a partnership,
corporation, trust or other organization in whatever form that succeeds to all
or substantially all of Guarantor’s assets and business and that assumes such
obligations by contract, operation of law or otherwise. Upon any such delegation
and assumption of obligations, Guarantor shall be relieved of and fully
discharged from all obligations hereunder, whether such obligations arose before
or after such delegation and assumption.

 

Guarantor hereby represents as follows:

 

(a)Guarantor is duly organized, validly existing, and in good standing under the
laws of the State of Delaware and has full power and authority to execute and
deliver this Guaranty.

 

(b)The execution and delivery of this Guaranty have been and remain duly
authorized by all necessary action and do not contravene any provision of
Guarantor’s certificate of incorporation or by-laws, as amended to date, or any
law, regulation, decree, order, judgment, resolution or any contractual
restriction binding on Guarantor or its assets that could affect, in a
materially adverse manner, the ability of Guarantor to perform any of its
obligations hereunder.

 

(c)All consents, licenses, clearances, authorizations, and approvals of, and
registration and declarations with, any governmental or regulatory authority
necessary for the due execution and delivery of this Guaranty have been obtained
and remain in full force and effect and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
governmental or regulatory authority is required in connection with the
execution or delivery of this Guaranty.

 

(d)This Guaranty constitutes the legal, valid, and binding obligation of
Guarantor, enforceable against Guarantor in accordance with all of its terms and
conditions (subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights
generally). The enforceability of Guarantor’s obligations is also subject to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW. GUARANTOR AGREES TO THE EXCLUSIVE JURISDICTION OF COURTS LOCATED IN THE
STATE OF NEW YORK, UNITED STATES OF AMERICA, OVER ANY DISPUTES ARISING UNDER OR
RELATING TO THIS GUARANTY.

 



 - 2 - 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as of the day and year first written
above.

 

PURPLE INNOVATION INC.         By:           Name:     Title:  

 



 - 3 - 

 

 

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE
 

I am an officer of PURPLE INNOVATION, LLC (“Borrower”). Under the terms of that
certain Credit Agreement dated as of February 2, 2018, by and among Borrower and
COLISEUM CAPITAL PARTNERS, L.P., BLACKWELL PARTNERS LLC-SERIES A and COLISEUM
CO-INVEST DEBT FUND, L.P. (the “Agreement”), I hereby certify that:

 

1.         The attached financial statements of Borrower dated as of
______________ (the “Statement Date”) are true and correct in all material
respects and have been accurately prepared in accordance with generally accepted
accounting principles and used consistently with prior practices.

 

2.         Unless expressly stated otherwise in a written statement attached to
this Certificate, all representations and warranties contained in the Agreement
remain true and correct in all material respects, and as of the date hereof
there exists no default or defined event of default under the Agreement or any
promissory note or other contract, instrument or document executed in connection
therewith, nor any condition, act or event which with the giving of notice or
the passage of time or both would constitute such a default or defined event of
default.

 

PURPLE INNOVATION, LLC                 By:                        Date:
                    Title:        

 

 - 1 -



 



